 

iN THE uNlTED sTATEs DisTRlcT couRT HAR§/LED
s

 

FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A BUR
EDWARD LULO and
LlSSET RODR|GUEZ,

Plaintiffs
v.
JUDGE l\/lANNlON

CHARlTH LEELASENA :

Defendant : (E|ectronically Filed)

l : JURY `l'RlAL DEMANDED
ORDER

R\`
AND NOW, this §day of M , 2019, upon consideration of P|aintiffs’
l\/lotion in Limine to Preclude certain portions of Balint Balog, l\/l.D.`s testimony,{ it is hereby
l wk\J/\ ¢\¢\5 vw(~\ knew cowa
ORDERED that Balint Balog, l\/l.D., shall be precluded from offering any opinions or testimony
regarding the criteria of a reportable incident and the mechanics of this collision during any

phase of the trial.

BY THE COURT: t

w C. G»»r>@~/\;

 

Distributlon List

Timothy A. Shollenberger, Esquire
Shollenberger Januzzi & Wolfe, LLP
2225 Millennium Way

Enola, PA 17025

C. Theresa Barone, Esq.

Law thces of Kenneth O’Neil
7535 Windsor Drive

Suite 101-B

Allentown, PA18067

